     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 1 of 19



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

            Plaintiffs,

      v.                                        Case No. 15-CV-324

MARK L. THOMSEN, et al.,

            Defendants.


         DEFENDANTS’ RESPONSE IN OPPOSITION TO
      PLAINTIFFS’ MOTION TO ENFORCE THE INJUNCTION
              AND MAINTAIN THE STATUS QUO


                             INTRODUCTION

      The Wisconsin Legislature enacted 2017 Wis. Act 369 (“Act 369”),

which became effective December 16, 2018. See Wis. Stat. § 991.11. Included

in Act 369 are changes to some election administration provisions and a

codification of voter ID provisions previously governed by administrative

rules or consent decree.

      Plaintiffs take issue with three provisions of Act 369: Section 1k

broadens the availability of in-person absentee voting from that in

2011 Wis. Act 23 and 2013 Wis. Act 146 to include unlimited hours and

weekends for 14 days prior to the election; section 92 codifies the IDPP

process which was previously a permanent rule in the administrative code;

and section 1 adds technical college IDs to the list of acceptable forms of
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 2 of 19



voter ID—another provision that was previously part of a permanent rule in

the administrative code. None of these changes violate this Court’s existing

injunction.

      Plaintiffs couch their motion as one to maintain the “status quo.”

(Dkt. 330.) Despite this, most of Plaintiffs’ submissions have the effect of

creating a new record regarding the legislative intent behind, and effects of,

this new law. That effort only goes to show that this Court lacks jurisdiction

over Act 369’s in-person absentee voting changes. And Plaintiffs’ remaining

challenges to Act 369’s provisions concerning the effective time period for

IDPP temporary receipts and use of expired technical college IDs are not

bona fide. Act 369’s codification of permanent administrative rules containing

the same language enjoined by the Court in this case will continue to be

enjoined even after the enactment of Act 369—no substantial change

occurred, and these issues still await a decision on appeal. Until then, the

Court’s injunction has been, and continues to be, followed.

      Defendants further request that this Court decide the pending motion

as soon as possible. That is especially important regarding the State’s

in-person     absentee   voting   requirements.   The   Wisconsin    Elections

Commission, municipal clerks, and voters require notice of the governing

procedures prior to the February 19, 2019, spring primary election and the

upcoming spring general election. (Wolfe Decl. ¶¶ 11–12, Jan. 2, 2019.) Under


                                       2
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 3 of 19



Act 369, in-person absentee voting may begin on February 5 for the spring

primary election. (Id. ¶ 9.) But if Act 369 is enjoined, municipal clerks may

begin in-person absentee voting as soon as ballots are printed after the

candidates are certified on January 11. (Id.) Type E notices containing the

scheduled times and locations for in-person absentee voting also must be

published by January 22. (Id. ¶¶ 7–8.) Besides the required public notice,

municipal clerks may already be attempting to make plans for their in-person

absentee hours, including staffing and locations. (Id. ¶ 11.) Even those

municipalities that are not required to hold a primary election on

February 19 will need clarification by late February if they plan to offer

in-person absentee voting hours for the spring general election, beyond those

allowed under Act 369. (Id. ¶ 12.)

                                ARGUMENT

I.    This Court lacks jurisdiction to enter an injunction enjoining
      the new in-person absentee voting law.

      In 2016, this Court found that the then-existing laws governing

in-person absentee voting were unenforceable. (Dkt. 234:118.) Central to the

Court’s conclusion were the specific findings about “the extent to which [the]

challenged regulation[s] burden[ ] First and Fourteenth Amendment rights.”

(Dkt. 234:53–54 (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992)). The

Court’s analysis also focused on the combination of “only one location for



                                      3
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 4 of 19



in-person absentee voting” with “reduced hours” in finding that the

provisions   of   Acts   23   and   146       violated   the   Voting   Rights   Act.

(Dkt. 234:109–10.)

      Plaintiffs now ask this Court to broaden its judgment and enjoin a

different law, 2017 Wis. Act 369, § 1k, that does not have the time and

location limits that were the basis of the Court’s 2016 decision. They argue

that the new law is in “violation of this Court’s injunction” because Act 369 is

“virtually identical” to the previous laws governing hours and locations for

in-person absentee voting. (Dkt. 331:12.) Plaintiffs are wrong about the

substance of the law, and are therefore wrong to suggest that this Court has

authority to enjoin the new law via the pending motion.

      Rather, with this case currently on appeal, this Court lacks jurisdiction

to grant their request for a new injunction.

      A.     District courts have limited jurisdiction during the
             pendency of an appeal.

      In general, the filing of a notice of appeal divests the district court of

jurisdiction over those aspects of the case on appeal. See Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982); see also Ced’s Inc. v. U.S. E.P.A.,

745 F.2d 1092, 1095 (7th Cir. 1984). Limited exceptions exist, with the most

applicable codified in Fed. R. Civ. P. 62(d), which provides that “[w]hile an

appeal is pending from . . . [a] final judgment that grants, continues,



                                          4
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 5 of 19



modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the

court may suspend, modify, restore, or grant an injunction on terms for bond

or other terms that secure the opposing party’s rights.” Courts have narrowly

construed this exception. See S & S Sales Corp. v. Marvin Lumber & Cedar

Co., 457 F. Supp. 2d 903, 905 (E.D. Wis. 2006); see also Allan Ides, The

Authority of a Federal District Court to Proceed After a Notice of Appeal Has

Been Filed, 143 F.R.D. 307, 321 (1992).

      Under this narrow exception, district courts may grant injunctive relief

in two circumstances after an appeal is filed. For one, district courts may

issue injunctive relief “to maintain the status quo of the parties pending the

appeal.” United States v. Spectrum Brands, Inc., No. 15-CV-371-WMC,

2018 WL 502736, at *1 (W.D. Wis. Jan. 19, 2018) (quoting United States v.

Power Eng’g Co., 10 F. Supp. 2d 1165, 1170 (D. Colo. 1998) (collecting cases)).

Courts also may issue injunctive relief after an appeal is filed “to preserve the

integrity of the case on appeal.” S & S Sales Corp., 457 F. Supp. 2d at 906.

      In either circumstance, however, the rationale underlying limited

district court involvement is the same: district court action “must be designed

to aid the appeal and, accordingly, may not materially alter the status of the

case on appeal.” Ides, supra, at 321–22. Action by the district court that

would alter the matter on appeal, or which would adjudicate matters not




                                       5
      Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 6 of 19



previously addressed, is beyond the court’s jurisdiction. See id.; see also

McClatchy Newspapers v. Cent. Valley Typographical Union No. 46, Int’l

Typographical Union, 686 F.2d 731, 734–35 (9th Cir. 1982); accord Ced’s Inc.,

745 F.2d at 1095 (citing McClatchy).1

      B.     This Court does not have jurisdiction to enjoin section 1k
             of Act 369.

      As this Court acknowledged over two years ago, “[w]hile this case is on

appeal, the court’s authority is limited to enforcing the current injunction, not

entering a new one.” (Dkt. 293:6.) The Court was correct then, as was

Plaintiffs’ counsel, who acknowledged that, “in terms of whether the Court

has authority to issue a new injunction, I think you’re probably right that you

don’t have the jurisdiction to do that.” (Mot. Hr’g Tr. 8, Oct. 13, 2016.)

      Plaintiffs’ current motion requests exactly what the Court has already

held it cannot do: enter a new injunction as to Act 369. The Court should

deny their request to enjoin the new law as beyond the Court’s jurisdiction

while the case is on appeal.


      1  Where a party seeks injunctive relief that would materially alter the status
of the case on appeal, the proper procedure (other than a new complaint) is “to
request leave of the court of appeals to proceed in the lower court.” S & S Sales
Corp., 457 F. Supp. 2d at 905 (quoting Ideal Toy Corp. v. Sayco Doll Corp.,
302 F.2d 623, 625 (2d Cir. 1962). Indeed, in the context of legislation altered during
the pendency of an appeal, the Supreme Court has instructed that the proper course
is for an appellate court to vacate any lower court judgment on the challenged law,
while granting the challengers leave to amend their pleadings. See Diffenderfer v.
Cent. Baptist Church of Miami, Inc., 404 U.S. 412, 415 (1972) (per curiam).



                                          6
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 7 of 19



      The Court’s current injunction was directed at the specific laws that

Plaintiffs challenged in their complaint and was grounded in the facts found

about the burdens of the then-operative laws. (See Dkt. 234:56–59, 115–16.)

Based on the facts at trial about how those laws operated, the Court held

unconstitutional “Wisconsin’s statutes establishing a one-location rule,

Wis. Stat. § 6.855–.86,” and “the sections of Act 146 amending Wis. Stat.

§§ 6.86(1)(b) to limit the days and times for in-person absentee voting . . .

along with the sections of Act 23 that limit the hours for in-person absentee

voting.” (Dkt. 234:115–16.) The Court’s injunction then stated that

Defendants “are permanently enjoined from enforcing any of the provisions

held unlawful.” (Dkt. 234:118 (emphasis added).)

      Those provisions remain enjoined. Enjoining Act 369 is therefore not

necessary to maintain the status quo. The status quo following this Court’s

decision is that Wisconsin’s then-existing regime of in-person absentee

voting—ten   days    of    in-person-absentee    voting, at      one   location    per

municipality, for no more than 110 hours per election—is enjoined.

      Contrary to the Plaintiffs’ argument, Act 369 is not substantially

similar,   much     less    “virtually   identical”   to   the     enjoined       laws.

(Contra Dkt. 331:12.) It does not reenact the provisions in “substantially




                                         7
      Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 8 of 19



similar” fashion,2 such that an injunction is required to prevent a return to

the now-enjoined ten-day, 110-hour, one-location provisions.

      Instead, Act 369 adopts much of the relief this Court’s injunction

required. Now, municipalities are free to establish unlimited locations for

in-person absentee voting. See 2017 Wis. Act 369, § 1js. It also provides a

40% increase in the number of days for in-person absentee voting and allows

for a potential three-fold increase in the number of hours available for

in-person voting, from 110 to up to 336 hours. Compare 2013 Wis. Act 146,

§ 1, with 2017 Wis. Act 369, § 1k. These changes address the Court’s concerns

with the old enjoined law that were considered at trial. Enjoining the new

law cannot be justified as necessary to maintain the status quo.

      Similarly, an injunction would not fall within the jurisdictional

exception for injunctive relief to “preserve the integrity of the case on appeal.”

Ides, supra, at 321. Rather, as addressed in Argument II below, the passage

of Act 369, if anything, renders moot the current appeal. In any event, moot

or not, enjoining a new law is not necessary to preserve the current appeal.

      This Court therefore lacks jurisdiction to grant Plaintiffs’ current

request for injunctive relief.



      2 See Fed’n of Advert. Indus. Representatives, Inc. v. City of Chicago,
326 F.3d 924, 930 (7th Cir. 2003) (recognizing that amendment to a challenged law
moots the challenge unless the amended law is “substantially similar”).



                                        8
      Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 9 of 19



II.   Plaintiffs’ challenges to the in-person                 absentee      voting
      provisions in Acts 23 and 146 are now moot.

      In addition to the jurisdictional bar, there also is a second, independent

reason why the in-person absentee challenge is flawed. In the judgment that

is now on appeal, this Court invalidated the in-person absentee voting

provisions in Acts 23 and 146. Those laws are now superseded by Act 369.

Act 369 is not substantially similar to the currently enjoined statutory

provisions, rendering Plaintiffs’ challenges to those laws moot. Accordingly,

Plaintiffs are not entitled to a new injunction covering the new in-person

absentee voting regime created by Act 369.3

      Any dispute over the constitutionality of a statute becomes moot if a

new statute is enacted in its place during the pendency of the litigation, and

the plaintiff seeks only prospective relief. See MacDonald v. City of Chicago,

243 F.3d 1021, 1025 (7th Cir. 2001) (“[T]he enactment of the new statute

clearly moots the claims of the named appellees.”) (alteration in original)

(citing Kremens v. Bartley, 431 U.S. 119, 129 (1977)); see also Rembert v.

Sheahan, 62 F.3d 937, 940 (7th Cir. 1995) (“When a challenged statute is

repealed or significantly amended pending review, and a plaintiff seeks only


      3  Consistent with this argument, Defendants-Appellants have filed a notice
under Fed. R. App. P. 28(j) regarding Act 369 in the pending appeal, noting that the
new law supersedes the present in-person absentee voting statute and that the
Plaintiffs’ challenges to those laws on appeal are now moot. See One Wisconsin
Institute v. Thomsen, Case Nos. 16-3091 and 16-3083. (7th Cir. Dkt. 94.)



                                         9
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 10 of 19



prospective relief, a question of mootness arises.” (emphasis added)). This is

fundamental to the exercise of judicial power under article III of the

Constitution because “federal courts may not give opinions upon moot

questions or abstract propositions.” Protestant Mem’l Med. Ctr., Inc. v.

Maram, 471 F.3d 724, 729 (7th Cir. 2006) (citation omitted). Here, any

challenges to Acts 23 and 146 are abstract only, because those acts no longer

govern in-person absentee voting practices.

      The Seventh Circuit’s decision in Zessar v. Keith, 536 F.3d 788

(7th Cir. 2008), is instructive. In Zessar, the plaintiff alleged that his due

process rights were violated because election officials failed to provide him

with notice and a hearing prior to rejecting his absentee ballot. Id. at 791.

The Illinois General Assembly, however, amended the election code while the

litigation was pending. After the change, absentee voters were entitled to

immediate notice and an opportunity to appear before the election authority

to show cause why the ballot should not be rejected. Id. at 792. The Seventh

Circuit dismissed the case as moot because the amended code was “not

substantially similar to the challenged provisions of the pre-amendment

[c]ode.” Id. at 795. The court reasoned that the amended code had not merely

been changed “in insignificant ways”; it had instead been sufficiently altered

because the amendment had directly addressed the plaintiff’s alleged




                                      10
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 11 of 19



deprivation of certain procedural rights, even if it did not go so far as to cure

all of the alleged infirmities. Id. at 794–95.

      In another case challenging election procedures, Bradley v. Work,

154 F.3d 704, 710 (7th Cir. 1998), the Seventh Circuit similarly held that

statutory changes to the process for appointing and electing judges mooted

the plaintiffs’ claim. The court reasoned that statutory changes directly

affected one of the processes challenged by the plaintiffs, and that “the

evidence in the record [was] now, understandably, uninformative.” Id. It

noted that “[f]uture litigation may prove that the ‘totality of the

circumstances’ under the revised system shows a violation,” but that the

current record was not sufficient to support any relief pertaining to the new

legislation. Id.

      Just as in Zessar and Bradley, Act 369 substantially changes the

in-person absentee voting provisions previously found unconstitutional in

Acts 23 and 146. Act 369 allows municipalities to establish unlimited

locations for in-person absentee voting and conduct in-person absentee voting

for as many hours they want, including weekends, during the 14 days prior to

the election. These changes address the major components challenged in

Acts 23 and 146 pertaining to early voting while retaining uniformity as to

when in-person absentee voting may commence.




                                        11
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 12 of 19



      Plaintiffs erroneously assert that “[t]here is no difference” between the

availability of in-person absentee voting under Act 369 and those previously

set forth in Acts 23 and 146. (Dkt. 331:12.) Act 369 fundamentally changes

the in-person absentee voting regime in a way that is not reflected in the

current record. As acknowledged in Bradley, “the evidence in the record is

now, understandably, uninformative,” 154 F.3d at 710, and any injunctive

relief regarding the old laws is now moot.

      Given the substantial changes to locations and hours for in-person

absentee voting, this case presents neither of the features that could

normally defeat mootness when a challenged statute is amended, namely the

enactment, or intended enactment, of the same statute, or a statute

substantially similar to the one challenged. See N.E. Fla. Chapter of

Associated Gen. Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 662

(1993) (concluding that the plaintiffs’ challenge was not moot because

the challenged statute was amended in insignificant ways and still

disadvantaged the plaintiffs); City of Mesquite v. Aladdin’s Castle, Inc.,

455 U.S. 283, 289 n.11 (1982) (noting that at oral argument the defendant

announced its intention to reenact the challenged provision if the district

court’s decision was vacated). There is no evidence in the record that the

Legislature has any intent to reenact the in-person absentee voting




                                      12
       Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 13 of 19



provisions as they stood in Acts 23 and 146. So these exceptions to statutory

mootness do not exist here.

       Rather, Plaintiffs’ current motion is really a new claim, about an

entirely new law, which could be raised only in a new lawsuit. See Nat’l Rifle

Ass’n of Am., Inc. v. City of Chicago, 393 F. App’x 390 (7th Cir. 2010) (stating

that “Plaintiffs contend that the new ordinances enacted to supersede the

ones challenged in these suits have constitutional flaws. Plaintiffs are

entitled to pursue those contentions in new suits. The subject matter of this

litigation, however, no longer exists.”). Plaintiffs’ challenges to the in-person

absentee voting provisions in Acts 23 and 146 are moot, and that portion

of the case should be dismissed. Miller v. Benson, 68 F.3d 163, 165

(7th Cir. 1995) (citing United States v. Munsingwear, Inc., 340 U.S. 36,

39–41 (1950)). Given this, there is no basis for a new injunction addressing

the in-person absentee voting provisions in Act 369.

III.   An order regarding the 180-day expiration time for IDPP
       temporary receipts is redundant and unnecessary.

       Plaintiffs argues at length about the codification of the IDPP, but only

request relief on the single issue of the expiration date of receipts. Act 369

codified the same IDPP procedures at issue in the case. There is already an

order addressing the expiration date and Plaintiffs have identified no reason




                                        13
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 14 of 19



that the current order will not be followed. It would be inappropriate for this

Court to enter a redundant order re-stating an existing requirement.

      Plaintiffs argue that Act 369 codifies the existing IDPP “without

making any substantive changes” other than the receipt expiration timing in

section 92. (Dkt. 331:2.) But it also acknowledges that the order to reform the

IDPP is stayed pending appeal. (Dkt. 331:7–8 n.7.) Plaintiffs’ brief says that

it does “not specifically seek enforcement of this portion of the injunction

[requiring IDPP reform] at this time” and that the “present motion to enforce

this Court’s IDPP rulings is limited to Section 92 and the reduction of the

temporary receipt period.” (Dkt. 331:7–8 n.7.)

      Plaintiffs are referring to section 92 of Act 369, which states that IDPP

receipts “shall be valid for a period not to exceed 60 days.” This Court ordered

on October 13, 2016, that IDPP temporary receipts expire after 180 days as

opposed to 60 days. (Dkt. 293:8.) Plaintiffs argue that section 92 is a

“reversal” of this Court’s order that “directly violates this Court’s injunction.”

(Dkt. 331:14.)

      Nothing about the text of Act 369 substantially changes the IDPP

procedures such that it would moot the Court’s current injunction. To the

contrary, all receipts being issued now are valid for 180 days. (Boardman

Decl. ¶ 4, Jan. 2, 2019.) Plaintiffs have identified no reason to think that the

current injunction requiring a 180-day expiration will not be followed, and it


                                       14
      Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 15 of 19



does not appear that Plaintiffs even made an inquiry into whether there

would be any change. The reality is that DMV is currently issuing receipts

with a 180-day expiration and has no current intention to change that

practice. (Id. ¶¶ 1–6.)

      This Court’s orders regarding the IDPP, including the 180-day receipt

requirement, are on appeal, and Defendants believe they are likely to be

reversed. If there is a reversal, the 180-day court-ordered requirement will be

eliminated. Section 92 of Act 369 includes the time period that will be

effective if this Court’s 180-day order is reversed, vacated, or otherwise

modified. The new section merely puts in place a framework in anticipation of

the court of appeals decision. It is not a reversal of this Court’s order, and

does not warrant a second redundant order.

IV.   Section 1 of Act 369 does not create a conflict with this Court’s
      injunction related to expired IDs.

      Plaintiffs also request enforcement of this Court’s July 29, 2016, order

and injunction with regard to section 1 of Act 369. (Dkt. 330:2; 331:14–15.)

That section amends Wis. Stat. § 5.02(6m)(f), governing college IDs,

but it changes nothing relevant. The change incorporates a permanent

administrative rule that was enacted during the pendency of this case to

clarify that student IDs from a technical college are an acceptable form of

voter ID. See Wis. Admin. Code § EL 10.02. This change mooted Plaintiffs’



                                       15
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 16 of 19



earlier claim regarding technical college IDs, which was subsequently

dropped. (See Dkt. 185:20.) Section 1 of Act 369 simply incorporates that rule

into the statute. That has no bearing on this Court’s injunction, which

concerned acceptance of expired IDs. Plaintiffs’ request for this Court’s

intervention is misplaced.

      Plaintiffs refer to a portion of this Court’s July 29, 2016, decision that

explained that Plaintiffs challenge “only the requirement that the ID card be

unexpired when a voter presents it at the polls.” One Wis. Inst., Inc. v.

Thomsen, 198 F. Supp. 3d 896, 962 (W.D. Wis. 2016); (see Dkt. 234;

331:14–15.) The Court clarified that “Plaintiffs have not directed their

rational basis challenge to the requirement that a voter with a college or

university ID also present proof of enrollment at the issuing institution. Nor

have plaintiffs challenged the rational basis for permitting only IDs that

expire no more than two years after issuance.” Id. In ruling in the plaintiffs’

favor, the Court then concluded that “[t]he only thing that will change is that

the ID card that a college or university student actually presents at the polls

can be expired.” Id. (emphasis added).

      The amendment made in section 1 of Act 369 did not change the

enjoined language. Prior to the Act, Wis. Stat. § 5.02(6m)(f) stated:

            An unexpired identification card issued by a university or college
      in this state that is accredited, as defined in s. 39.30(1)(d), that
      contains the date of issuance and signature of the individual to whom


                                         16
        Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 17 of 19



        it is issued and that contains an expiration date indicating that the
        card expires no later than 2 years after the date of issuance if the
        individual establishes that he or she is enrolled as a student at the
        university or college on the date that the card is presented.

Wis. Stat. § 5.02(6m)(f) (2017–18). The enjoined language is italicized.

        The amendment in section 1 of Act 369 simply added this underlined

text:

                5.02(6m)(f) An unexpired identification card issued by a
        university or college in this state that is accredited, as defined in
        s. 39.30(1)(d), or by a technical college in this state that is a member of
        and governed by the technical college system under ch. 38, that
        contains the date of issuance and signature of the individual to whom
        it is issued and that contains an expiration date indicating that the
        card expires no later than 2 years after the date of issuance if the
        individual establishes that he or she is enrolled as a student at the
        university or college on the date that the card is presented.

2017 Wis. Act 369, § 1. The italicized and underlined language do not overlap.

This Court’s injunction directs that the types of college IDs listed in

Wis. Stat. § 5.02(6m)(f) must be accepted even if “expired,” meaning the

“unexpired identification card” language currently is not in effect. See One

Wis. Inst., Inc., 198 F. Supp. 3d at 962. That remains the case. Now there is

just another form of ID on the list that may be expired, so long as the

expiration clause is enjoined. In other words, the amended version is more

inclusive and conforms to an uncontroversial rule change that occurred




                                            17
     Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 18 of 19



during the litigation of this case. That of course poses no problem under this

Court’s injunction.4

         Finally, and for clarity’s sake only, Plaintiffs appear to misunderstand

this Court’s decision in another respect. They state that the Court

enjoined the “contains an expiration date” clause in Wis. Stat. § 5.02(6m)(f)

(Dkt. 331:10, 14), but they misread the decision. It did not address a

challenge to the requirement that an ID contain an expiration date: “Without

the requirement that a voter present an unexpired college or university ID, it

seems unnecessary to regulate the ID’s expiration date. But that is outside

the scope of plaintiffs’ challenge, and so the court will leave it to the state to

determine whether this provision is still necessary.” One Wis. Inst., Inc.,

198 F. Supp. 3d at 962 n.24 (emphasis added). Restated, “[t]hese

requirements still apply.” Id. at 962. What this Court enjoined is the

requirement that the ID be unexpired: “The only thing that will change is the

ID card . . . can be expired.” Id. In any event, no matter how viewed, the

present amendment has no impact on a ruling about expiration.

         The motion on this topic should be denied, as it raises no bona fide

issue.


        Plaintiffs are essentially arguing that the Legislature was required to
         4

repeal the “unexpired” requirement. Plaintiffs offer no legal support for requiring
the Legislature to remove that enjoined language, which is currently subject to an
appeal.



                                        18
    Case: 3:15-cv-00324-jdp Document #: 333 Filed: 01/03/19 Page 19 of 19



                              CONCLUSION

     For the foregoing reasons, Defendants respectfully request that

Plaintiffs’ motion to enforce the injunction and maintain the status quo be

denied.

     Dated this 3rd day of January, 2019.

                                   Respectfully submitted,

                                   BRAD D. SCHIMEL
                                   Attorney General of Wisconsin


                                   s/ Jody J. Schmelzer
                                   JODY J. SCHMELZER
                                   Assistant Attorney General
                                   State Bar #1027796

                                   GABE JOHNSON-KARP
                                   Assistant Attorney General
                                   State Bar #1084731
                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-3094 (Schmelzer)
(608) 267-8904 (Johnson-Karp)
(608) 267-2223 (Fax)
schmelzerjj@doj.state.wi.us
johnsonkarpg@doj.state.wi.us




                                     19
